 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDLAKE COUNTY FARM BUREAU COOPERATIVE ASSOCIATION, INC.andLOCAL. 142,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUF-FEURS,WAREHOUSEMENAND HELPERSOF AMERICA, AFL, PETITIONERandLOCAL 8, UNITED COOPERATIVE WORKERS, CLA, CHRISTIAN LABOR.ASSOCIATION OF THE UNITED STATES,PETITIONER.Cases Nos. 13-RC-2840 and 13-RC-2891.October 28,1952Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before I. M. Lieberman,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.Local 142, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL, herein called Team-sters, contests the status of Local 8, United Cooperative Workers,CLA, Christian Labor Association of the United States, herein calledCLA, as a labor organization, as defined in Section 2 (5) of the Act.The constitution of CLA, received in evidence, shows clearly that theorganization exists, in part, for the purposes of representing em-ployees and dealing with employers with respect to rates of pay, hoursof work, and working conditions generally.Moreover, the CLA hasin several cases been certified as a bargaining agent following Board-conducted elections.Accordingly, we find that both the Teamstersand CLA are labor organizations as defined in Section 2 (5) of theAct, and that both claim to represent certain employees of theEmployer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer and the CLA agree on an over-all bargainingunit of warehousemen, helpers, and truck drivers.The Teamstersseeks a unit limited to the truck drivers.The Employer is engaged in marketing farm products at 3 plantslocated at Crown Point, Leroy, and Highland, Indiana. It functionsas a single integrated and centrally managed organization of 25 em-ployees, including 10 clericals or supervisors not sought by either Union101 NLRB No. 36. LAKE COUNTY FARM BUREAU COOPERATIVE ASSOCIATION, INC. 111here, 10 warehousemen and helpers, and 5 truck drivers. The driversspend between 75 and 90 percent of their time driving trucks, main-taining the vehicles, and assisting in the loading and unloading.Theremainder of their time is devoted to warehouse work.The insidework done by the drivers never takes precedence over their truckingduties.They are on a separate pay scale and they have chauffeurslicenses and previous driving experience.Most of the driving is on thepublic roads within a 30-mile radius of the plant to which a driver isassigned, but occasional trips are as far as 150 miles away.The Board has frequently held that truck drivers who spend a majorportion of their time driving over the public highways, loading andunloading, and maintaining vehicles, as here, may constitute a separatebargaining unit.'They do not lose their status as a homogeneous,identifiable group by virtue of the fact that they may spend a smallerportion of their time engaging in other duties 2 Therefore, these truckdrivers may also, if they so desire, constitute a separate bargainingunit.If they prefer, they may form part of an over-all company-widebargaining unit. In these circumstances, we shall make no final unitdetermination pending the outcome of the elections hereinafterdirected.Accordingly, we shall direct separate elections in the followingtwo voting groups :(a)All truck drivers employed at the Employer's three Indianaplants at Crown Point, Highland, and Leroy, excluding all otheremployees and all supervisors as defined in the Act.(b)All warehousemen and helpers at the Employer's three Indianaplants in Crown Point, Highland, and Leroy, excluding all truckdrivers, all other employees, and all supervisors as defined in the Act.If a majority of the employees in each of the voting groups (a) and(b) select the same labor organization, the employees in voting group(a) will be deemed to have indicated their desire to form part of theover-all unit and the Regional Director conducting the election isinstructed to issue a certification of representatives to the labor organ-ization selected by the employees of the two groups, which the Boardin such circumstances finds to be a single unit appropriate for the pur-poses of collective bargaining. If a majority of the employees invoting group (a) selects a labor organization which is not selected bythe employees in voting group (b), the employees in voting group (a)will be deemed to have indicated their desire to constitute a separateappropriate unit and the Regional Director conducting the electionis instructed to issue a certification of representatives to the labororganization selected by the employees in that group, which the Board1The Schaible Co.,88 NLRB 733.2 Edward Hines, Inc.,88 NLRB 1140. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDin such circumstances finds to be a separate unit appropriate for collec-tive bargaining purposes. If a majority of the employees in votinggroup (b) also selects a labor organization, the Regional Directorconducting the election is instructed to issue a certification of repre-sentatives to the labor organization selected by the employees in thatgroup, which the Board in such circumstances also finds to be aseparate unit appropriate for collective bargaining purposes. If theemployees in either or both of the voting groups do not select a labororganization, theRegionalDirector conducting the election isinstructed to issue a certificate of results of election with respect tosuch group or groups.[Text of Direction of Elections omitted from publication in thisvolume.]THE ALLIANCE MANUFACTURING COMPANYandINTERNATIONAL UNIONOF ELECTRICAL, RADIO & MACHINE WORKERS, LOCAL 750, CIO, PETI-TIONER.Case No. 8-RC-1666.October 28, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles A. Fleming, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations named below 1 claim to represent certainemployees of the Employer.3. Intervenor UE contends that although its last contract with theEmployer terminated on February 1, 1952, followed by a strike, thesubsequent strike-settlement agreement constitutes a bar upon thegrounds (1) that it extended the last contract between the parties, and(2) that the settlement agreement itself further operates as a barpending the expiration of a reasonable time for compliance with theterms of the agreement.The Petitioner and the Intervenor IBEWtake the position that no valid contract is in effect, but that even if such1The United Electrical,Radio&Machine Workers of America,Local 705(UE), andthe International Brotherhood of Electrical Workers,AFL (IBEW),were permitted tointervene101 NLRB No. 38.